DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 5/6/22.  These drawings are acceptable and have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 25-27, 30, 32-34, 37, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 7, 8, 10, and 12-14 of U.S. Patent No. 10,798,693 in view of Lee et al. (U.S. 2018/0316610) (hereinafter “Lee”).
Regarding claim 23, “a method implemented in a terminal device, comprising:  receiving from a base station an indication of uplink semi-persistent scheduling deactivation” corresponds to the same in claim 5 of the above U.S. Patent.
“Obtaining an uplink resource semi-persistently scheduled by the base station for the terminal device” corresponds to “obtaining an uplink resource from the received indication of uplink semi-persistent scheduling deactivation” in claim 5 of the above U.S. Patent.
“Sending to the base station confirmation of the deactivation, wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation using the semi-persistently scheduled uplink resource, wherein the confirmation of the deactivation is sent as a media access control control element” corresponds to “sending to the base station the confirmation of the deactivation, wherein the sending to the base station of the confirmation of the deactivation comprises:  using the scheduled uplink resource to send the confirmation” as well as “wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation as a media access control control element” in claim 5 of the above U.S. Patent.
“Wherein the media access control control element is associated with a predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation” corresponds to the same in claim 5 of the above U.S. Patent.
“Deactivating the semi-persistently scheduled uplink resource” corresponds to the same in claim 5 of the above U.S. Patent.
Claim 5 of the above U.S. Patent does not explicitly claim “wherein the predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation has a logical channel identifier index of 10101”.
However, Lee teaches a method for transmitting or receiving a MAC PDU in a wireless communication system, where a MAC PDU used for semi-persistent scheduling includes an LCID field for UL-SCH transmission that may have an index value of “10101” as shown in TABLE 2 on page 6, and spoken of on pages 5-6, paragraphs [0086], [0088], and [0091].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a MAC PDU LCID index value of “10101” as taught in Lee to identify the confirmation of the semi-persistent scheduling deactivation and arrive at claim 23 of the instant application. A motivation to do so would have been to provide an effective way of indicating the type of received MAC control element by using an available index value on the UL-SCH to indicate an activation/deactivation type in a similar fashion to the index value “11011” used to indicate activation/deactivation type on the DL-SCH as shown in pages 5-6, TABLE 1 and TABLE 2, and spoken of on page 5, paragraph [0091] of Lee.
Regarding claim 25, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 26, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 27, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 30, this claim similarly corresponds to claim 10 of the above U.S. Patent for the same reasons as described above for corresponding method claim 23.
Regarding claim 32, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 33, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 34, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 37, this claim similarly corresponds to claim 14 of the above U.S. Patent for the same reasons as described above for corresponding method claim 23.
Regarding claim 39, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 40, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 41, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 23, 25, 26, 30, 32, 33, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2010/0111026) cited in Applicant’s previously submitted IDS in view of Lee et al. (U.S. 2018/0316610) (hereinafter “Lee”).
Regarding claim 23, Hsu teaches a UE that deactivates allocated SPS resources when it receives an SPS resource release command (indication) from a network including a plurality of eNBs (base station) as shown in step 302 of Figure 3 and spoken of on page 2, paragraphs [0020] and [0024].
Hsu also teaches the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Hsu also teaches the eNB that assigns an UL grant (UE obtains resource) for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation (deactivating resource) as spoken of on page 3, paragraph [0032].
Hsu also teaches the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Hsu also teaches a one-byte long SPS resource release MAC CE, corresponding to one UL-SCH MAC subheader LCID as spoken of on page 3, paragraph [0034].
While Hsu teaches the UE deactivating allocated SPS resources and transmitting of a MAC CE including an SPS resource release confirmation, and also teaches the use of a one-byte long SPS resource release MAC CE corresponding to one UL-SCH MAC subheader LCID as spoken of on page 2, paragraph [0027] as well as page 3, paragraph [0034], Hsu does not explicitly teach “wherein the predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation has a logical channel identifier index of 10101”.
However, Lee teaches a method for transmitting or receiving a MAC PDU in a wireless communication system, where a MAC PDU used for semi-persistent scheduling includes an LCID field for UL-SCH transmission that may have an index value of “10101” as shown in TABLE 2 on page 6, and spoken of on pages 5-6, paragraphs [0086], [0088], and [0091].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a MAC PDU LCID index value of “10101” as taught in Lee to identify the confirmation of the semi-persistent scheduling deactivation in the system of Hsu. A motivation to do so would have been to provide an effective way of indicating the type of received MAC control element by using an available index value on the UL-SCH to indicate an activation/deactivation type in a similar fashion to the index value “11011” used to indicate activation/deactivation type on the DL-SCH as shown in pages 5-6, TABLE 1 and TABLE 2, and spoken of on page 5, paragraph [0091] of Lee.
Regarding claim 25, Hsu further teaches the UE that receives SPS resource release PDCCH signaling (indication) in the subframe n, in which the eNB assigns an UL grant for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 26, Hsu further teaches the transmission of the SPS resource release MAC CE on an UL resource assigned to a transport block including the SPS resource release MAC CE as spoken of on page 3, paragraph [0030].
Regarding claim 30, Hsu teaches a UE that deactivates allocated SPS resources when it receives an SPS resource release command (indication) from a network including a plurality of eNBs (base station) as shown in step 302 of Figure 3 and spoken of on page 2, paragraphs [0020] and [0024]; where the UE 20 of Figure 2 includes a processor 200 and a storage device 212 including program code 214.
Hsu also teaches the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Hsu also teaches the eNB that assigns an UL grant (UE obtains resource) for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation (deactivating resource) as spoken of on page 3, paragraph [0032].
Hsu also teaches the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Hsu also teaches a one-byte long SPS resource release MAC CE, corresponding to one UL-SCH MAC subheader LCID as spoken of on page 3, paragraph [0034].
While Hsu teaches the UE deactivating allocated SPS resources and transmitting of a MAC CE including an SPS resource release confirmation, and also teaches the use of a one-byte long SPS resource release MAC CE corresponding to one UL-SCH MAC subheader LCID as spoken of on page 2, paragraph [0027] as well as page 3, paragraph [0034], Hsu does not explicitly teach “wherein the predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation has a logical channel identifier index of 10101”.
However, Lee teaches a method for transmitting or receiving a MAC PDU in a wireless communication system, where a MAC PDU used for semi-persistent scheduling includes an LCID field for UL-SCH transmission that may have an index value of “10101” as shown in TABLE 2 on page 6, and spoken of on pages 5-6, paragraphs [0086], [0088], and [0091].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a MAC PDU LCID index value of “10101” as taught in Lee to identify the confirmation of the semi-persistent scheduling deactivation in the system of Hsu. A motivation to do so would have been to provide an effective way of indicating the type of received MAC control element by using an available index value on the UL-SCH to indicate an activation/deactivation type in a similar fashion to the index value “11011” used to indicate activation/deactivation type on the DL-SCH as shown in pages 5-6, TABLE 1 and TABLE 2, and spoken of on page 5, paragraph [0091] of Lee.
Regarding claim 32, Hsu further teaches the UE that receives SPS resource release PDCCH signaling (indication) in the subframe n, in which the eNB assigns an UL grant for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 33, Hsu further teaches the transmission of the SPS resource release MAC CE on an UL resource assigned to a transport block including the SPS resource release MAC CE as spoken of on page 3, paragraph [0030].
Regarding claim 37, Hsu teaches a UE that deactivates allocated SPS resources when it receives an SPS resource release command (indication) from a network including a plurality of eNBs (base station) as shown in step 302 of Figure 3 and spoken of on page 2, paragraphs [0020] and [0024]; where the UE 20 of Figure 2 includes a processor 200 and a storage device 212 including program code 214.
Hsu also teaches the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Hsu also teaches the eNB that assigns an UL grant (UE obtains resource) for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation (deactivating resource) as spoken of on page 3, paragraph [0032].
Hsu also teaches the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Hsu also teaches a one-byte long SPS resource release MAC CE, corresponding to one UL-SCH MAC subheader LCID as spoken of on page 3, paragraph [0034].
While Hsu teaches the UE deactivating allocated SPS resources and transmitting of a MAC CE including an SPS resource release confirmation, and also teaches the use of a one-byte long SPS resource release MAC CE corresponding to one UL-SCH MAC subheader LCID as spoken of on page 2, paragraph [0027] as well as page 3, paragraph [0034], Hsu does not explicitly teach “wherein the predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation has a logical channel identifier index of 10101”.
However, Lee teaches a method for transmitting or receiving a MAC PDU in a wireless communication system, where a MAC PDU used for semi-persistent scheduling includes an LCID field for UL-SCH transmission that may have an index value of “10101” as shown in TABLE 2 on page 6, and spoken of on pages 5-6, paragraphs [0086], [0088], and [0091].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a MAC PDU LCID index value of “10101” as taught in Lee to identify the confirmation of the semi-persistent scheduling deactivation in the system of Hsu. A motivation to do so would have been to provide an effective way of indicating the type of received MAC control element by using an available index value on the UL-SCH to indicate an activation/deactivation type in a similar fashion to the index value “11011” used to indicate activation/deactivation type on the DL-SCH as shown in pages 5-6, TABLE 1 and TABLE 2, and spoken of on page 5, paragraph [0091] of Lee.
Regarding claim 39, Hsu further teaches the UE that receives SPS resource release PDCCH signaling (indication) in the subframe n, in which the eNB assigns an UL grant for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 40, Hsu further teaches the transmission of the SPS resource release MAC CE on an UL resource assigned to a transport block including the SPS resource release MAC CE as spoken of on page 3, paragraph [0030].
Response to Arguments
9.	Applicant’s arguments with respect to amended claim(s) 23, 25, 26, 30, 32, 33, 37, 39, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467